Citation Nr: 0708371	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 

2.  Entitlement to a compensable rating for residuals, 
postoperative repair, extensor tendon, 4th and 5th digits, 
left hand with residual scars.  

3.  Entitlement to a compensable hearing loss disability 
rating.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The issue of entitlement to a compensable hearing loss 
disability rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

On the record at the Board hearing of January 11, 2007, prior 
to the promulgation of a decision on appeal, the veteran 
notified the Board of his request to withdraw his appeal of 
two issues: entitlement to an initial disability rating in 
excess of 10 percent for tinnitus; and entitlement to a 
compensable rating for residuals, postoperative repair, 
extensor tendon, 4th and 5th digits, left hand with residual 
scars.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the 
substantive appeal on the issues of entitlement to an initial 
disability rating in excess of 10 percent for tinnitus and of 
entitlement to a compensable rating for residuals, 
postoperative repair, extensor tendon, 4th and 5th digits, 
left hand with residual scars, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative, and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  
At the January 11, 2007, hearing before the Board, while on 
the record, the appellant withdrew his appeal of two issues-
entitlement to an initial disability rating in excess of 
10 percent for tinnitus; and entitlement to a compensable 
rating for residuals, postoperative repair, extensor tendon, 
4th and 5th digits, left hand with residual scars.  See 
Transcript, p. 2 ( January 11, 2007).  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration in the appeal of those two issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of those two issues and the appeal of those issues 
is dismissed.


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 10 percent for tinnitus and of entitlement to a 
compensable rating for residuals, postoperative repair, 
extensor tendon, 4th and 5th digits, left hand with residual 
scars, is dismissed. 


REMAND

At the January 2007 hearing before the Board, the veteran 
testified that his right ear hearing loss has worsened since 
his last compensation and pension (C&P) examination in 
February 2002.  He identified several situations in which he 
has noticed an increase in the severity of his right ear 
disability and asks that another examination be conducted.  
Accordingly, to decide the veteran's appeal properly, a 
remand is necessary for an audio examination to determine the 
current severity of the veteran's right ear hearing loss 
disability.  38 C.F.R. § 3.159(c)(4).  The veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, the RO scheduled an audio examination for the 
veteran, told the examiner that the veteran was service 
connected for hearing loss in the right ear only, and asked 
the examiner to determine whether the hearing loss of the 
veteran's left ear was also due to acoustic trauma in 
service.  The RO pointed out that if the data from the 
earlier May 2002 C&P examination was sufficient to make that 
determination, no audio examination need be given.  
Accordingly, the January 2004 examiner conducted no audio 
examination and relied on the data from the May 2002 C&P 
examination to point out that the veteran had sensorineural 
hearing loss at 3000 and 4000 Hz and to conclude that the 
veteran's hearing loss in the left ear is due to acoustic 
trauma during service.  

In the June 2004 statement of the case (SOC), the RO stated 
that the veteran's noncompensable rating was continued for 
the veteran's service-connected hearing loss of the right 
ear, now rated as bilateral hearing loss.  The veteran's 
claims folder contains a December 1976 rating decision 
granting service connection for "high frequency hearing 
loss, right" that is assigned a noncompensable rating from 
December 1976.  And the August 2002 rating decision appealed 
continued the noncompensable rating for "hearing loss, 
right."  But the claims folder contains no rating decision 
granting service connection for the left ear and assigning a 
disability rating with an effective date for the left ear 
hearing loss.  

Pursuant to 38 U.S.C.A. § 5104, VA will provide timely notice 
to a claimant and the representative of a decision affecting 
the provision of benefits to a claimant, with an explanation 
of the procedure for obtaining review of the decision.  
Pursuant to 38 C.F.R. § 3.103, every claimant has the right 
to written notice of the decision made on his or her claim, 
and the claimant and representative will be notified in 
writing of decisions affecting the payment of benefits or 
granting relief.  All notifications will advise the claimant 
of the reason for the decision; the date the decision will be 
effective; the right to a hearing subject to 38 C.F.R. 
§ 3.103(c); the right to initiate an appeal; and the periods 
in which an appeal must be initiated and perfected.  
38 C.F.R. § 3.103(f).  Upon remand, the veteran should either 
be provided with the appropriate decision and notice required 
by 38 U.S.C.A. § 5104 and 38 C.F.R. § 3.103 concerning the 
grant of service connection for left ear hearing loss, or the 
misstatement concerning bilateral hearing loss in the SOC 
should be corrected, or other appropriate action must be 
taken to clarify the status of the veteran's left ear hearing 
loss disability.  This is needed so that the Board's decision 
will properly consider the evaluation of the service-
connected hearing loss disability at issue in this appeal.

Finally, since the veteran has not been asked (pursuant to 
38 C.F.R. § 3.159(b)) to provide VA with any evidence in his 
possession that pertains to the claim and he has not been 
given notice that complies with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such notice should be provided to him.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Pursuant to 38 C.F.R. § 3.159(b), ask 
the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim and send him notice that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Associate any 
evidence obtained from the veteran with 
the claims file.  

2.  Thereafter, schedule the veteran for 
an audio examination to determine the 
current severity of the veteran's hearing 
loss.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  

3.  Address the veteran's entitlement to 
service connection for hearing loss of the 
left ear by providing the appropriate 
decision and notice required by 
38 U.S.C.A. § 5104 and 38 C.F.R. § 3.103 
concerning the grant of service connection 
for left ear hearing loss, including the 
assignment of a disability rating and 
effective date; or by correcting the 
misstatement concerning bilateral hearing 
loss that was in the statement of the 
case; or by other appropriate action.    

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


